Citation Nr: 1030675	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  05-35 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection Chronic Obstructive 
Pulmonary Disorder (COPD).

2.  Entitlement to service connection for vision loss.

3.  Entitlement to a compensable initial rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to January 
1966.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a June 2004 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
previously before the Board, most recently in August 2009, when 
it was remanded for additional development.

The Veteran testified before the Board at a videoconference 
hearing in August 2007.  A transcript of the hearing is of 
record.

As discussed below, certain critical aspects of the Board's 
August 2009 remand instruction do not appear to have been 
properly complied with during processing of the remand; this 
compels the Board to remand certain issues at this time for 
compliance.  However, the remand instructions with regard to the 
issue of entitlement to service connection for COPD have been 
substantially complied with.  The directed medical opinion has 
been obtained and an appropriate readjudication of the issue has 
been completed with issuance of the April 2010 supplemental 
statement of the case.  (The Board notes, in contrast, that no 
supplemental statement of the case issued since the Board's 
August 2009 remand has readjudicated the other issues currently 
on appeal.)

The issues of entitlement to service connection for vision loss 
and entitlement to a compensable initial rating for service-
connected bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's pulmonary disability, diagnosed as COPD, was not 
manifested during the Veteran's active duty service or for many 
years thereafter, nor is COPD otherwise related to service, 
including any alleged exposure to asbestos.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  In letters sent in May 2008 and October 2008, the 
claimant was informed of the information and evidence necessary 
to warrant entitlement to the benefits sought.  Moreover, this 
letter advised the Veteran of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board notes that these letters were sent to 
the appellant prior to the most recent RO-level readjudication 
addressing the issue on appeal, as evidenced by the April 2010 
supplemental statement of the case; the notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  Id. at 
486.  Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely VCAA letter sent in May 2008 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in service, 
private, and VA have been obtained.  The Board observes that 
following the Board's August 2009 remand, the claims file now 
appears to have been reconstructed to include all of the contents 
from the original claims file and the temporary claims files 
created during periods in which portions of the file were 
previously missing.

The Veteran has been provided with a VA examination to evaluate 
the nature and etiology of the COPD on appeal.  A VA pulmonary 
examination report dated in October 2008 is of record along with 
an associated January 2009 end report; a December 2009 clarifying 
opinion focused upon the etiology of COPD was also prepared in 
accordance with the Board's August 2009 remand instructions.  The 
VA examination reports contain sufficient findings and discussion 
of the pertinent history and etiology of the disability on appeal 
to provide probative medical evidence adequate to address the 
claim.  The medical opinion is informed by interview and 
inspection of the Veteran together with review of the claims 
file.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The Veteran is seeking entitlement to service connection for 
COPD, which he contends is etiologically related to his active 
duty service.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

It is clear from the record that the Veteran currently suffers 
from a chronic disability of the lungs.  The critical question is 
whether the Veteran's current COPD is etiologically related to 
his active duty military service.

The Veteran's service treatment records indicate some complaints 
of chest pain, coughing, and respiratory congestion during the 
Veteran's active duty service.  The Board's review of the service 
treatment records reveals chest pains and chills necessitating an 
ambulance in December 1961, chest pains upon breathing in July 
1962, chest congestion in September 1962, chest pain while 
breathing in January 1963, and congestion with coughing in 
February 1963.  However, these episodes were generally attributed 
to acute colds, rib cartilage injury, or anxiety; clinical 
findings pertaining to the lungs presented no suggestion of 
pertinent chronic pathology such as COPD.  The Board also notes 
that the Veteran's service separation examination report dated in 
January 1966 shows that medical professionals found the Veteran 
to be clinically normal in all pertinent respects, including with 
express regard to his lungs and chest.  This strongly suggests 
that a trained medical professional did not believe that the 
Veteran suffered from any chronic pulmonary disability at that 
time, and it suggests that any instance of chest or pulmonary 
symptomatology during service was acute in nature and resolved 
without chronic disability.

The Board finds that contemporaneous service treatment records 
featuring competent medical examination findings to be highly 
probative in suggesting that chronic COPD did not manifest during 
service.  In particular, the Board notes that the January 1966 
service separation examination report shows no pertinent chronic 
disability or clinical abnormality related to COPD at the time of 
the conclusion of the Veteran's active duty service.

The VA examination reports/addenda following from the October 
2008 VA pulmonary examination show that the Veteran's 'PFTs 
indicate mild obstructive ventilator defect which would be 
consistent with early COPD related to this Veteran's history of 
tobacco use.'  The Board's August 2009 remand directed additional 
development addressing the etiological question in this case.

In accordance with the Board's August 2009 remand, a clarifying 
medical opinion was obtained to address the nature and etiology 
of the Veteran's COPD; the new medical opinion was prepared in 
December 2009 by the same medical professional who authored the 
January 2009 end-report from the Veteran's previous pulmonary 
evaluation in the development of this appeal.  The December 2009 
clarifying opinion was prepared with fresh review of the claims 
file and the benefit of the information obtained from prior 
inspection of the Veteran's pulmonary health.  The December 2009 
clarifying opinion explains that pulmonary function tests 
indicate current mild COPD that is at least as likely as not 
related to cigarette smoking.  This opinion cites the fact that 
numerous epidemiologic studies indicate that cigarette smoking is 
overwhelmingly the most important risk factor for COPD.  The 
Board finds this conclusion to be probative and persuasive in 
evaluating the most likely etiology of the Veteran's COPD, as the 
author cites established medical principles and is informed of 
the details of the Veteran's specific case.

Significantly, the December 2009 medical opinion points out that 
the Veteran's own representations indicate that he did not begin 
smoking cigarettes until after his active duty military service.  
In this regard, the examiner notes that during the October 2008 
evaluation the Veteran stated that he had quit smoking in 1990 
after 15 years of smoking.  The examiner correctly explains that 
the Veteran's own statement thus indicates a chronology featuring 
cigarette smoking that began around the mid 1970's, many years 
after his separation from active duty service.  Therefore, the 
examiner persuasively concludes that the Veteran's COPD is 
etiologically linked to cigarette smoking which is shown to have 
begun a significant time after the Veteran's active duty service.

The December 2009 clarifying opinion goes on to further address 
the question of whether any of the Veteran's in-service 
symptomatology may have represented manifestations of his current 
chronic COPD pathology.  The examiner persuasively concludes that 
the in-service symptoms were not manifestations of the current 
chronic COPD pathology.  The opinion explains that the examiner's 
review of the service treatment records indicates that physical 
examination findings for each of the Veteran's visits concerning 
respiratory symptoms were either normal or showed only very 
slight abnormalities indicating no significant pathology or 
illness.  The Board notes that this statement is consistent with 
the Board's own review of the information presented in the 
service treatment records.  The December 2009 opinion further 
cites that the Veteran was suspected of having anxiety problems 
which may have been a contributing factor to his symptom 
experiences; the Board has confirmed that this is shown in a 
December 1961 service treatment record.  The December 2009 
opinion notes that the pertinent visits were in the 1962-1963 
timeframe and did not appear to continue throughout the Veteran's 
service, which did not end until 1966.  The examiner medically 
concludes that there is thus no indication that the Veteran's in-
service symptoms represented a developing or underlying disorder, 
and they were "less likely as not any manifestation / early 
indication of developing COPD."

The December 2009 clarifying opinion clearly concludes that 
"[b]ased on available records, tests, and veteran's prior 
statements, his COPD is at least as likely as not due to his 
cigarette smoking after he was discharged  from the service."  
The Board finds that this December 2009 opinion is highly 
probative, with the benefit of all the pertinent information and 
a thorough and persuasive discussion of the key facts and medical 
principles.  Therefore, the Board finds that the December 2009 
medical opinion probatively shows that the Veteran's current 
chronic COPD pathology did not manifest during service and is not 
etiologically linked to service; the Veteran's COPD is due to 
cigarette smoking which did not begin until many years following 
separation from active duty service.

Furthermore, the Board notes that COPD is not a pathology that 
has been suggested to be associated with asbestos exposure in any 
competent evidence of record and, moreover, the medical 
determination that the Veteran's COPD is due to cigarette smoking 
necessarily indicates that it is not at least as likely as not 
due to any possible asbestos exposure during service.

The Board has considered whether the Veteran may be entitled to 
service connection for his current lung disability on any basis 
involving the shown medical etiology involving his history of 
heavy smoking.  The Board observes that 38 U.S.C.A. § 1103(a) 
precludes compensation for disability due to tobacco use during 
service.  However, the Board interprets 38 U.S.C.A. § 1103(b) as 
nevertheless allowing compensation for disability otherwise shown 
to have been incurred during service.  In other words, the fact 
that the COPD is due to tobacco use does not totally preclude 
compensation if the COPD was otherwise first manifested during 
active duty service.  However, the Veteran was not diagnosed with 
COPD during service, and the most probative evidence indicates 
that none of in his in-service episodes of respiratory symptoms 
were manifestations of a chronic pulmonary disability such as 
COPD.  In light of this, and the facts that the Veteran's own 
account suggests that he did not start smoking until after 
military service and that the Veteran was without respiratory 
problems of any kind at separation, the Board finds that the 
record demonstrates that the Veteran did not have COPD during 
service.  As the Veteran did not have COPD during service, there 
can be no basis for entitlement to service connection for COPD 
that is etiologically tied specifically to his history of 
smoking, regardless of the extent to which any of his history of 
smoking cigarettes may have actually occurred during his military 
service.

The Board finds that the service treatment records show no 
chronic lung disability manifested during service, and the VA 
examination report shows that no current chronic lung disability 
is otherwise etiologically linked to service.  The Board notes 
that there is no contemporaneous evidence of any onset of chronic 
lung disability for many years following service.  The earliest 
timeframe that the Veteran himself has identified for the onset 
of symptoms was the 1970's (indicated in his October 2008 VA 
examination report), which would put onset many years after the 
Veteran's separation from active duty service.  A February 2005 
private treatment record actually suggests that the Veteran 
described onset of symptoms beginning in January 2005.  In any 
event, the lengthy period following service prior to the alleged 
onset of any symptom continuity weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has reviewed the entirety of the evidence of record but 
finds that there is no other evidence of record which probatively 
contradicts the findings presented in the highly probative 
evidence discussed above with regard to the issue on appeal.

The Board acknowledges the Veteran's own lay contentions with 
regard to his belief that he suffers from a chronic pulmonary 
disability due to his military service.  As a layperson, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as the clinical etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced certain symptoms which 
may be related to the claimed disability on appeal.  However, the 
Veteran is not competent to establish a specialized medical 
determination such as the specific etiology or diagnosis of a 
chronic pulmonary disability.  In this case, the Veteran advanced 
this claim originally based upon his belief that he suffers from 
asbestosis.  As explained in his August 2007 Board hearing 
testimony, the Veteran believed that his pulmonary disability was 
first diagnosed in 1993 and he made no contention that a chronic 
pulmonary disability had continuity of symptomatology during 
military service.  The Veteran's contention was that 
environmental exposures during his military service were 
responsible for the later onset of his pulmonary disability.  
Significantly, the Veteran is shown to have told the VA examiner 
during his October 2008 VA pulmonary examination that he had the 
original onset of breathing problems in the 1970's.  Accepting 
the Veteran's own account, then, would indicate that onset of 
pertinent symptomatology began four years following separation at 
the very least.  Thus, the Veteran's account does not describe 
continuity of symptomatology since service.

The Board's August 2009 decision has already addressed the 
portion of this appeal featuring the Veteran's asbestosis 
contentions, and at this time only considers those contentions to 
the extent that they implicate the current issue of entitlement 
to service connection for the pulmonary disability he is 
currently diagnosed with.  The Veteran's testimony has not 
indicated continuity of symptoms since service, and highly 
probative contemporaneous service treatment records show only 
acute episodes of symptoms during service and a clinically normal 
respiratory system at separation.  The Veteran's competent lay 
testimony in this case regarding symptom history does not 
meaningfully contradict the other indications of record which 
tend to show that the Veteran's chronic pulmonary disability did 
not manifest until years after active duty service.  The 
Veteran's recollections of his symptom history are competent, but 
do not establish a basis for a grant of service connection in 
this case.

No lung symptoms were noted at the time of the Veteran's 
discharge examination.  Clinical examination of the lungs was 
normal.  The Board places the greatest probative weight on the 
contemporaneous medical examination report from the time of 
separation which indicates an absence of lung symptomatology or 
diagnosis.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Any current suggestion of 
continuity of symptomatology would be inconsistent with what is 
probatively shown at the time of his separation examination in 
the findings of medical personnel at that time.

The Veteran's belief that his pulmonary disability is related to 
service was not based upon continuity of symptomatology, but 
rather a belief that he his disability was a result of asbestos 
exposure that occurred during service.  As discussed in the 
Board's August 2009 decision denying service connection for 
asbestosis, the Veteran does not have a diagnosis of asbestosis 
or any current lung disability consistent with the particular 
features of asbestos-related pathology.  There is no evidence of 
record that suggests that the Veteran's COPD diagnosis is 
etiologically linked to asbestos exposure, and the probative 
evidence indicates that the COPD is specifically attributable to 
a cigarette smoking etiology that is clearly distinct from 
asbestos exposure and distinct from the Veteran's military 
service.

Even considering the Veteran's lay testimony with regard to the 
matters it is competent to address, the most probative evidence 
weighs against the claim of entitlement to service connection in 
this case.  Competent medical evidence is required to establish 
an etiological nexus between the claimed disability on appeal and 
military service.  In this case, the Board finds that the 
preponderance of the probative evidence of record weighs against 
finding any such nexus.  Competent medical evidence is required 
to establish an etiological nexus between military service and a 
currently diagnosed disability.  In this case, the Board finds 
that there is no medical evidence of record that establishes any 
such nexus.

In this case, the most competent evidence shows that the 
Veteran's COPD is not caused by nor aggravated by the Veteran's 
military service.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for COPD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for COPD is not warranted.  To this extent, 
the appeal is denied.


REMAND

The Board's August 2009 remand of issues in this appeal discussed 
that there has been significant confusion with regard to the 
status of the Veteran's claims-file throughout the adjudication 
of this appeal.  The Veteran's original claims file was lost at 
some time prior to the Veteran's August 2003 filing of the claims 
currently on appeal.  An incomplete 'rebuilt' claims file was 
being utilized at the time of the Board's first remand in 
September 2007, and the Board directed action to attempt re-
obtaining the original claims file.  During the processing of the 
Board's first remand, certain RO memoranda (most notably a 
February 2008 formal memorandum on the matter) indicate that the 
original claims file was located and obtained, and that file is 
now available for review.  However, the record also reflects 
(including the February 2008 memorandum) that the 'rebuilt' 
claims file was lost during this time.  This circumstance 
required the utilization of yet another temporary and 'rebuilt' 
claims file.  The Board observes that there is documentation of 
significant confusion concerning the recomposition of the claims 
file, further involving a transfer of jurisdiction between the 
Appeals Management Center and the local Regional Office.

At the time of the Board's August 2009 remand a number of 
procedurally critical documents were missing from the available 
claims-file sent to the Board, which revealed that the content of 
the claims-file was incomplete.  The Board directed that 
appropriate actions be taken to restore the complete contents of 
the claims file with all pertinent documents available in a 
single file in a single location for consideration in adequate 
adjudication.  The Board further explicitly instructed that once 
the claims-file was made complete, "the RO should review the 
expanded record, to include all evidence together in a newly 
complete claims-file, and readjudicate the issues on appeal.  
Unless the full benefits sought by the Veteran are granted, the 
RO should furnish the Veteran with an appropriate supplemental 
statement of the case."

Current review of the now-available claims-file contents reveals 
that the temporary file has been combined with the original 
claims-file, to include multiple important procedural documents.  
However, the only issue addressed on the April 2010 supplemental 
statement of the case is entitlement to service connection for 
COPD, an issue addressed by the Board in the decision above.  No 
other supplemental statement of the case appears to have been 
issued since the Board's August 2009 remand and the 
reconstruction of the complete claims-file.

The Board observes that the latest volume of the claims-file does 
contain a statement of the case addressing the issue of 
entitlement to an increased disability rating for bilateral 
hearing loss, but this is dated in May 2009 (prior to the Board's 
remand and prior to reconstruction of the claims-file).  The 
Board notes that the May 2009 statement of the case makes no 
mention of the most recent VA rating examination pertaining to 
the Veteran's claim, which was conducted in October 2008; the May 
2009 statement of the case features discussion of an older May 
2006 VA examination.  This further reflects that there has not 
yet been adequate RO-level adjudication of this issue with the 
benefit of review of the complete claims-file.  Moreover, there 
has been no readjudication of the issue of entitlement to service 
connection for vision loss since the Board's August 2009 remand, 
and there appears to have been no adjudication of that issue with 
the benefit of review of the entire claims file.

The Board is unable to find that there has been substantial 
compliance with the Board's August 2009 remand instructions.  
Adjudication of the issues on appeal with the benefit of review 
of the complete and newly reconstructed claims file is essential 
in this case in which there has been such substantial difficulty 
properly assembling the contents of the claims file throughout 
the appeal.  There has been no apparent RO-level adjudication of 
these issues with the complete intact claims file available for 
review.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
contemplates that all evidence will first be reviewed at the RO 
so as not to deprive the claimant of an opportunity to prevail 
with his or her claim at that level.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  When the agency of original jurisdiction 
receives evidence relevant to a claim properly before it that is 
not duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must prepare 
a supplemental statement of the case reviewing that evidence.  38 
C.F.R. § 19.31(b)(1).  Further, when evidence is received prior 
to the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 unless 
the additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a).  There appears to be no 
legal authority for a claimant to waive, or the RO to suspend, 
this requirement.  38 C.F.R. § 20.1304(c).

The Board believes that appellate review cannot survive judicial 
scrutiny without completion of the procedural requirements of 
issuing a new complete supplemental statement of the case 
addressing the issues remaining on appeal following the Board's 
August 2009 remand and reconstruction of the complete claims 
file.  A new remand is necessary to ensure compliance with the 
development requested by the Board's August 2009 remand which 
expressly directed that a new readjudication and issuance of 
supplemental statement of the case was necessary; the Board is 
under a duty to ensure compliance with the terms of its prior 
remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case must be remanded again to ensure 
appropriate consideration and completion of the procedural 
requirements.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the expanded record, 
to include all evidence together in the newly 
complete reconstructed claims-file, and 
readjudicate the issues of entitlement to 
service connection for vision loss and 
entitlement to a compensable initial rating 
for service-connected bilateral hearing loss.  
Unless the full benefits sought by the 
Veteran are granted, the RO should furnish 
the Veteran with an appropriate supplemental 
statement of the case.  The case should be 
returned to the Board after the Veteran is 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


